Citation Nr: 1452561	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-04 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a service connection claim for headaches has been received.

2.  Whether new and material evidence to reopen a service connection claim for a right knee disorder has been received.

3.  Whether new and material evidence to reopen a service connection claim for a left knee disorder has been received.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbosacral strain.

5.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to June 1996. 

Service connection claims for headaches, and disorders of the right and left knees, were previously denied by the RO in Winston-Salem, North Carolina in July 2003.  Although notified of the denial of those claims in July 2003, the Veteran did not appeal that decision and it became final.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO in Winston-Salem, North Carolina declined to reopen the Veteran's service connection claim for headaches.  In that decision, the RO also reopened service connection claims for disorders of the knees, but denied these claims on the merits.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2012. 

In March 2013, the Veteran and his wife  presented testimony during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is on file.

Although the RO declined to reopen the claims for service connection for right and left knee disorders, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 , 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received-and, given the Board's favorable disposition of those matters-that portion of the appeal involving right and left disorders has now been characterized as encompassing the matters listed as items 2 through 5 on the title page. 

In addition to the paper claims file,  the Veteran has paperless, electronic records found in the Veterans Benefits Management System (VBMS) and Virtual VA (VVA)  claims processing systems.  A review of the VBMS file includes a decision and records from the Social Security Administration (SSA), which were not initially reviewed by the Agency of Original Jurisdiction (AOJ), as well as recent treatment reports, similarly not reviewed in conjunction with this appeal.  The VVA file includes VA records compiled in May and September 2014, which have also not initially been reviewed by the AOJ in conjunction with the claims on appeal.  There is no waiver of initial AOJ consideration of any of the additionally-received evidence in this case.  

VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Because the Board is reopening the service connection claims for knee disorders, there is no prejudice to the Veteran with respect to the failure to review the aforementioned evidence at this juncture.  In this regard, the reopened claims are being remanded for additional development and subsequent consideration on the merits, and as such the AOJ will have an opportunity to review all evidence added to the file since the issuance of the February 2012 SOC.

With respect to the matter of whether new and material evidence has been received to reopen a service connection claim for headaches, the Board notes that a review of the SSA records reflects that the Veteran claimed headaches as one of the conditions supporting his SSA claim.  As such, the Board finds that in fairness to the Veteran and to avoid any prejudicial result, additional evidence added to the file since the issuance of the February 2012 SOC, to particularly include SSA and treatment records found in the VBMS file, and VA records associated with the VVA file, may be pertinent and as such, must initially be considered by the AOJ prior to appellate consideration of this issue by the Board.  Accordingly, this claim is being remanded for this purpose.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided  have been accomplished. 

2.  In a July 2003 rating decision, the RO denied service connection for right and left knee disorders, on the basis that there was no evidence of any existing right or left knee disability; although notified of the denial in a Juy 2003 letter, the Veteran did not appeal, and no pertinent exception to finality applies. 

3.  New evidence associated with the claims file since the July 2003 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the previously denied service connection claims for right and left knee disorders, and/ raises a reasonable possibility of substantiating the claims.



CONCLUSIONS OF LAW

1.  The July 2003 decision in which the RO denied service connection for right and left knee disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  As evidence received since the July 2003 final decision is new and material, the criteria for reopening the previously denied service connection claim for right and left knee disorders are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Given the favorable disposition of the request to reopen service connection claims for right and left knee disorders, the Board finds that all notification and development actions needed to fairly adjudicate these appeals has been accomplished.

At time of the prior claims and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In June 2003, the Veteran filed original service connection claims for right and left knee disorders; the claims were denied in a July 2003 rating action, 

Evidence before the RO at the time of the July 2003 decision included the Veteran's service treatment records (STRs) which failed to reveal any complaints, treatment of diagnosis relating to the right knee.  The STRs did reveal that the Veteran was treated for a left knee contusion in October 1989 caused by playing basketball.  Also on file were VA examinations of August 1996 and June 2003, disclosing that the Veteran had no complaints relating to the knees and no knee disorder was diagnosed at those times.  VA records dated from February 2001 to January 2003 are similarly negative for complaints, treatment of diagnosis relating to the knees.  

In denying the claim in June 2003, the RO reasoned that there was no evidence of any current right or left knee disability.  

Although notified of the denials later in June 2003, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b)(c).  Hence, the June 2003 denials of service connection for right and left knee disorders is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156). 

However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.   See also 38 C.F.R. § 3.156(a).

In June 2009, the Veteran filed a request to reopen the previously-denied claims for service connection for right and left knee disorders.  With respect to requests to reopen filed after August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1. 

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all of the evidence of record. 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The Veteran seeks to reopen service connection claims for a right and left knee disorders, now, a direct basis, or as secondary to service-connected lumbosacral strain.  

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

In the final July 2003 rating action, the critical element found lacking was no evidence of current disability of the knees.  As such, a matter critical to the resolution of the claims is whether any sort of new evidence of current disability, i.e., evidence relating to an unestablished fact necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim, has been presented.  See Kent, 20 Vet. App. at 10 (explaining, in relevant part, that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

In this regard, subsequent to the July 2003 rating action, additional evidence has been associated with the claims file which is both new and material with regard to the Veteran's claimed knee disorders.  Specifically, a VA examination of the joints was conducted in July 2010 which shows that right and left knee disorders have now been diagnosed.  On examination, right knee mild osteoarthritis with chondral defect, status post meniscal tear and debridement, and left knee mild osteoarthritis with chondral defect were diagnosed.  The examiner also indicated that chondromalacia patella was a problem associated with those diagnoses.  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

Essentially, the aforementioned new evidence added to the record pertains to the material issue of whether current bilateral knee disorders clinically exist, as claimed.  As such, the additional evidence summarized above and received since the July 2003 rating decision, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  Therefore, presuming its credibility, this evidence, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the service connection claims for right and left knee disorders.  See 38 U.S.C.A. § 5108.  


ORDER

As new and material evidence to reopen the claim for  service connection for a right knee disorder has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for a left knee disorder has been received to this limited extent, the appeal is granted.

REMAND

The Board's review of the claims file reveals that additional AOJ l action is required in conjunction with the request to  reopen the a service connection claim for headaches, as well as the reopened service connection claims for disorders of the right and left knees.  

Since the issuance of the February 2012 SOC, additional potentially pertinent evidence has been added to the Veteran's VBMS and VVA electronic claims files.  A review of the VBMS file includes a decision and records from the Social Security Administration (SSA).  The VVA file includes VA records compiled in May and September 2014.  None of this evidence has been reviewed initially by the AOJ in conjunction with the claims on appeal nor has the Veteran submitted a waiver of initial RO review with respect to that additional evidence.  38 C.F.R. §§ 19.37, 20.1304 (2014).  

With respect to the request to reopen the previously-denied headache claim, the Board notes that a review of the SSA records reflects that the Veteran claimed headaches as one of the conditions supporting his SSA claim.  As such, the Board finds that in fairness to the Veteran and to avoid any prejudicial result, additional evidence added to the file since the issuance of the February 2012 SOC, to particularly include SSA and treatment records found in the VBMS file and VA records associated with the VVA file may be pertinent and as such, must initially be considered by the AOJ prior to appellate consideration of this issue by the Board.  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand, this claim must be readjudicated based on consideration of all evidence received since the last AOJ adjudication.  

In conjunction with the reopened claims seeking service connection for right and left knee disorders, the Board finds that further development is necessary.  In this regard, having reopened the service connection claims does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the appellant in the development of the merits of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown , 9 Vet. App. 542, 546 (1996) (holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994). 

The Veteran primarily contends both that his claimed knee disorders are directly related to service, or, in the alternative, are secondary to service-connected lumbosacral strain. As noted above, the provisions of 38 C.F.R. § 3.310 governing secondary service connection have been interpreted to permit such awards not only for disability caused by a service-connected disability but for the degree of disability resulting from aggravation by a service-connected disability.  See Allen, supra. Evidence of file reflects that the Veteran has currently manifested right and left knee disorders.  On VA examination of the joints conducted in July 2010, right knee mild osteoarthritis with chondral defect, status post meniscal tear and debridement, and left knee mild osteoarthritis with chondral defect were diagnosed.  The examiner also indicated that chondromalacia patella was a problems associated with those diagnoses.  The examiner opined that the Veteran's diagnosed bilateral knee conditions were not caused by his service-connected low back disability and explained that the type of knee pathology manifested was not an outcome of spinal problems but was directly related to trauma to the knees.  

Essentially, the VA examiner did not address the theory of direct service incurrence or the theory of secondary service connection involving aggravation.  Once VA provides an examination in connection with a service connection, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Therefore, to fulfill the duty to assist in connection with the reopened claims, further VA examination and opinion addressing the etiology of the Veteran's right and left knee disorders, to include adequately addressing the matters of direct and secondary service connection, is needed.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Pursuant to the VA examination relating to the claimed knee disorders being sought by virtue of this remand, the Veteran is hereby notified that failure to report for any scheduled examination), without good cause, could well result in denial of his reopened claims.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination), the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination (preferably, the notice of examination) sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record  is complete, the AOJ  should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA treatment records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Durham, NC.  The claims file contains VA medical records last printed in October 2010 and current to mid-October 2010; however, it appears that more recent records from this facility exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the AOJ should obtain any outstanding, pertinent records of evaluation and/or treatment of the Veteran, to  include from the Durham VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA records of evaluation and/or treatment of the Veteran (to include from Durham VAMC), dated since October 2010.  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to claims remaining on appeal that is  not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified evidence, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to determine the current nature and etiology of his current right and left knee disorders. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the clinician, and the opinion should reflect consideration of the Veteran's documented medical history and assertions. All necessary tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his/her report), and all clinical findings should be reported in detail. 

The examiner is asked to address the following:

a)  Identify and diagnose any currently manifested right and left knee disorder(s), describing the symptomatology associated with the diagnosed disorder(s) to the extent possible.

b) Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service evidence, for each diagnosed knee disability,  the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability:

(1) Had its onset during service, or is otherwise medically- related to service (such as by virtue of chronic symptomatology since service); or, if not,

(2) Was caused or is aggravated (i.e., permanently worsened beyond the natural progress) by service-connected lumbar spine disability. If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation.

In addressing the above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as length and types of symptoms and his lay reports should be considered, to the extent made, in formulating the requested opinions.  If the Veteran's lay reports are discounted, the examiner must  provide a rationale for doing so.  

All examination findings/testing results, along with complete, clearly stated-rationale rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination (preferably, the notice of examination) sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate each claim remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examinations in adjudicating the reopened claims for service connection for right and left knee disorders, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


